Citation Nr: 1242705	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to December 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at Board personal hearing in Washington, DC, before the undersigned Veterans Law Judge in June 2011.  A copy of the transcript of that hearing has been associated with the record on appeal. 

Pursuant to a July 2011 Board decision and remand, the RO granted service connection for tinnitus.  The Board remanded service connection for bilateral hearing loss and for nasal septum residuals for further development.  The RO granted service connection for a deviated nasal septum in July 2012.  Therefore, the only remaining issue on appeal before the Board is service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran did not experience chronic symptoms of hearing loss in service.

3.  The Veteran did not experience continuous symptoms of hearing loss after service separation, and hearing loss did not manifest in service or within one year of service separation.

4.  The Veteran's hearing impairment does not meet the criteria for a hearing loss disability for VA compensation purposes.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a January 2007 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2007 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.

During the June 2011 Board hearing, to assist the Veteran, the undersigned informed the Veteran of the elements of service connection that were lacking to substantiate his claim, including the need for a current disability for service connection for bilateral hearing loss.  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, a VA examination, and the Veteran's statements and hearing testimony.  

At one point there were no service treatment records associated with the record, apart from the Veteran's DD Form 214; however, the Veteran has provided a copy of his service treatment records.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Previous attempts to obtain the Veteran's service treatment records were unsuccessful.  The RO contacted the National Personnel Records Center (NPRC) in August 2008, with a request for records (PIES request) which resulted in a negative response from the NPRC.  When VA is unable to locate a Veteran's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Veteran was notified in an August 2009 letter that his service treatment records were unavailable.  The Veteran was asked to provide any military treatment records in his possession, and he was informed that he could furnish alternative sources of evidence, including statements from service medical personnel; letters written during service; certificates from fellow service members ("buddy" statements); and medical evidence following service. 

In the circumstances of this case, because the Veteran has submitted the records sought and the NPRC has indicated that additional searches would be futile, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).  The Board finds that VA has fulfilled its duty to attempt to obtain any outstanding service treatment records, and that no further action in this regard is required.  See 38 C.F.R. § 3.159(b)(2). 

In order to further assist the Veteran in the development of the case, the Board remanded the case for a VA examination to address the claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA audiological examination obtained in this case is adequate and included all indicated tests and studies.  Findings from the VA examination show that the Veteran's hearing impairment does not amount to a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Absent a currently diagnosed hearing loss disability; the Board need not consider the adequacy of an August 2012 nexus opinion rendered by the VA examiner.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of residuals of an eye injury has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for Hearing Loss Analysis 

The Veteran contends that he was exposed to loud noises in service and contends that he has current bilateral hearing loss due to such noise exposure.  In the June 2011 Board hearing, the Veteran testified that during service he was exposed to constant noise from the continuous engine roar of jet engines.  He reported working aboard an aircraft carrier where the job was security and logistics, which placed him on the flight deck and in the direct line of the jet engines.  The Veteran is competent to describe noise exposure in service, and the Board finds that the Veteran's testimony is credible.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) during service, but his hearing impairment still does not meet the criteria for a hearing loss "disability" under 38 C.F.R. § 3.385 that is required for VA disability compensation purposes.  The evidence in this case shows that, even though the Veteran experienced acoustic trauma in service, symptoms of bilateral hearing loss were not manifest in service or within one year of service separation, were not continuous after service separation, and still has not manifested to a degree of severity to be recognized as a hearing loss disability under 38 C.F.R. § 3.385.  A review of service audiograms dated in January 1982, January 1983, February 1989 and October 1989 shows that bilateral hearing loss outside the normal ranges did not manifest in service.  The earliest post-service audiometric data is dated in October 2006.  

The Board further finds that the Veteran does not have a current hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  The Veteran has submitted an October 2006 private audiogram and opinion from an ENT physician, and an audiogram was completed in conjunction with the September 2011 VA audiological evaluation.  The October 2006 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

On the October 2006 private audiogram, puretone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
15
10
10
5
5

In an accompanying October 2006 letter, the ENT physician diagnosed the Veteran as having only mild loss at 6000 Hertz in the right ear with hearing otherwise within normal limits.  

On a September 2011 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
20
LEFT
10
10
5
0
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  The VA examiner stated that, in accordance with VA regulations, puretone thresholds for the test frequencies at 500 to 4000 Hertz revealed normal auditory thresholds bilaterally.  

As the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater and the thresholds for at least three of these frequencies are not 26 or greater on the October 2006 and September 2011 audiograms, the criteria for current hearing loss "disability" have not been met as required by 38 C.F.R. § 3.385.  While the Veteran has testified as to having current problems with his hearing and the Board finds that he is credible in reporting his symptoms, the criteria for establishing a hearing disability for VA purposes is clearly defined under 38 C.F.R. § 3.385.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Based on audiograms of record, the criteria for establishing a hearing disability have not been met.  

Because the evidence does not show that the Veteran's bilateral hearing loss is disabling according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's hearing loss has not met the threshold to establish a current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


